Citation Nr: 1429911	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-26 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence had been received to reopen a claim for service connection for gum disease, claimed as pyorrhea with loss of all teeth, to include for the purposes of entitlement to VA outpatient dental treatment.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from December 1971 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's request to reopen a claim for service connection for gum disease, claimed as pyorrhea with loss of all teeth, to include for the purposes of entitlement to VA outpatient dental treatment.

In February 2013, the Veteran testified before the undersigned at a videoconference hearing at the RO.  A hearing transcript has been associated with the claims file.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in Virtual VA reveals a copy of the February 2013 hearing transcript.  The remaining documents in Virtual VA and VBMS consist of various adjudicatory documents that were duplicative of those contained in the paper claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the claims file reveals that additional RO action in this appeal is warranted.
 
The Veteran contends that his teeth were removed after service as a result of an incident during service.  Specifically, he alleges that he was kidnapped and held for eight days in unsanitary conditions by a civilian member of the Ku Klux Klan.  He further alleges that his gums began to bleed during this kidnapping and that his teeth began to fall out after his discharge in late 1972.  He also reported that all of his teeth were eventually removed and that his gums still bleed.

In an April 2010 VA Authorization and Consent to Release Information to the VA (VA Form 21-4142), the Veteran indicated that he had received dental treatment at the Manhattan VA Medical Center in 1973.  The Veteran also testified during his February 2013 hearing that he had sought dental treatment at that VA facility within one year of service discharge.  The Board's review of the current record reveals a January 1973 VA treatment note related to vision complaints but is otherwise negative for VA dental treatment records dated prior to April 2008.  As these identified records are potentially pertinent to the instant claim, such should be associated with the claims file on remand.

During his February 2013 hearing, the Veteran testified that he was discharged from service shortly after the purported kidnapping incident and that he had informed "everyone" in service what had happened to him when he returned to base.  The Veteran's Form DD-214 indicates that he lost five days of service in October 1972 and that he had been discharged in November 1972 under honorable conditions for unsuitability.  In light of the Veteran's contentions, his service personnel records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA dental treatment records from the Manhattan VA Medical Center, to include those dated in 1973, as identified in an April 2010 VA Form 21-4142.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Obtain the Veteran's complete service personnel file.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received after the August 2011 statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



